DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of June 6, 2022, in response to the “Affirm in Part” Board Decision of May 10, 2022, is acknowledged.  The rejection under § 112(d) is withdrawn in view of the cancelation of claims 2-4, 10, 15, and 17-19.

Status of the Claims
	Claims 1, 5-9, 11-14, 16, 20, and 21 are pending and examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112 (Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 11-14, 16, 20, and 21 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating hypoandrogenic subjects, is not considered enabling for the treatment of subjects that have normal androgen levels..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  More specifically, the instant claims are directed to all subjects, including those that are not hypoandrogenic.  
Subjects of the claimed invention were administering oral micronized DHEA 25 mg three times daily, with a total daily use of 25 mg up to 100 mg.  See Spec. @ par. 27.  All of the subjects evaluated had longstanding infertility. See par. 25. “Because infertile women are usually relatively hypoandrogenic…this patient population is ideal for assessing DHEA effects on female sexual dysfunction.” See Spec. @ par. 40.  In fact, Applicant’s Specification explains: “One cannot expect DHEA to be effective in normo-androgenic patients.” See Spec. @ par. 46.  The instant claims, however, are not limited to subjects that are hypoandrogenic and as such, cannot be expected to work for the breadth of subjects claimed.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
In the instant case, the claimed invention pertains to improving sexual function by administering DHEA.  
The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
	As noted above Applicant explains in paragraph 46 of the instant Specification: “One cannot expected DHEA to be effective in normo-androgenic patients.”  Waldon cited below also explains that when circulating androgen levels are decreased, it impacts sexual function of women. See par. 13.
As discussed above, the claimed method cannot be expected to work on normo-androgenic patients and the efficacy of the instant method was assessed based on administration to a subject population that is “usually” hypoandrogenic.
The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  
The instant Specification provides data on 50 premenopausal and infertile subjects and they have low ovarian reserve.  These subjects and are known to be relatively hypoandrogenic.  There is no indication that DHEA worked on subjects that are not hypoandrogenic.  Thus, the data and conclusions drawn are limited to those with low androgen levels.  The data in the Specification is a study of those that are usually hypoandrogenic.
Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use” (emphasis added).  Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, Inc., v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
As to the first inquiry, as discussed above, the claims are drawn to improving sexual function in all subjects including those that are normo-androgenic.  
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the Specification indicates: “Because infertile women are usually relatively hypoandrogenic, and because, at CHR, such patients are routinely supplemented with DHEA while their androgen levels are monitored, this patient population is ideal for assessing DHEA effects on female sexual dysfunction.” See Spec. @ par. 40.  In fact, Applicant states: “One cannot expect DHEA to be effective in normo-androgenic patients.” See Spec. @ par. 46.  
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.  In particular, Applicant should claim a subject population that is hypoandrogenic, such as those with infertility consistent with the evaluated subject population described in the Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over , Gleicher et al., (U.S. Pat. No. 9,205, 092), in view of Casson et al., “Delivery of dehydroepiandrosterone to premenopausal women: Effects of Micronization and nonoral administration,” Am J Obstet Gynecol, Vol 172, Number 2, 1996, Turna et al., “Women with low libido: correlation of decreased androgen levels with female sexual function index,” Int J Impot Res. Mar-Apr 2005;17(2):148-153.
Gleicher et al. teaches a method of administering DHEA to a premenopausal woman with diminished ovarian function, by orally administering 25 mg to 100 mg DHEA per day for at least for weeks. See col. 8, lines 45-49. See claims 1 and 16 of Gleicher et al. Some patients reported an increased sense of well-being or increased libido See col. 28, line 25.
Gleicher et al. does not explicitly teach (i) Female Sexual Function Index (FSFI) baseline score of the premenopausal woman is less than 25.7.
Casson indicates: “a 50 mg oral dose of oral micronized or unmicronized DHEA once a day to a premenopausal women with low endogenous adrenal androgens may be adequate to elevate serum DHEA-S to the upper normal range, with only slight elevation of T.” See p653.  Additionally, low-dose DHEA replacement in postmenopausal women has been described and the effects of DHEA may also be operative before menopause (p653, 2nd full par), such that low-dose administration of DHEA may also be beneficial to premenopausal women with low endogenous androgen levels (p653, 2nd full par.), e.g. 
Gleicher and Casson each provide a motivation to administer oral micronized DHEA at a claimed dosage to a pre-menopausal subject with low androgen levels.  Gleicher noted an increase in libido as a result.
Gleicher and Casson did not use FSFI to quantify improvement.
Regarding the limitation “Female Sexual Function Index (FSFI) baseline score of the premenopausal woman is less than 25.7”, Turna teaches: significant differences for premenopausal women exist with respect to low libido and FSFI scale as compared to controls.  Women with low libido have lower androgen levels and decreased androgen levels correlate positively with female sexual function index domains. See Abstract.  More specifically, significant differences with respect to DHEA-S levels were shown.  Further, Turna explains that while low sexual desire can be caused by other things in premenopausal women, Turna ensured that the premenopausal women tested did not have these other conditions.  Thus, in this case low sexual desire was caused by low DHEA-S.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Gleicher, Casson, and Turna to arrive at the claimed methods.  One would be motivated to do so because: Gleicher teaches administration of oral micronized DHEA at 25 mg to 100 mg daily to a subject that is known to be typically hypoandrogenic with diminished ovarian reserve.  This is the same subject population described evaluated in the instant Specification.  Casson also teaches treating premenopausal women with low endogenous adrenal androgens with micronized DHEA, which has an effect of raising DHEA-S levels.  Even further, Turna explains that low libido in premenopausal women, as quantified by FSFI sexual function parameters, is shown to be caused by low DHEA-S, among other androgens.  DHEA-S is positively correlated with sexual function in premenopausal women.  Gleicher noted an increase in libido in subjects administered micronized DHEA.  As such, there is a reasonable and predictable expectation of success in treating a subject with low libido and sexual dysfunction by administering micronized DHEA to a pre-menopausal subject with low androgen levels.  Turna noted a statistically significant positive correlation with DHEA-S and FSFI sexual function and Gleicher noted an increased libido in some premenopausal subjects.  

Claims 1, 5-8, 11-14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gleicher et al., (U.S. Pat. No. 9,205,092), Casson et al., “Delivery of dehydroepiandrosterone to premenopausal women: Effects of Micronization and nonoral administration,” Am J Obstet Gynecol, Vol 172, Number 2, 1996, Turna et al., “Women with low libido: correlation of decreased androgen levels with female sexual function index,” Int J Impot Res. Mar-Apr 2005;17(2):148-153, and in further view of Kreppner et al., (US2013/0040923) as applied to claims 1 and 5-8 above.
Gleicher teaches a method of administering DHEA to a premenopausal woman with diminished ovarian function, by orally administering 25 mg to 100 mg DHEA per day for at least for weeks. See col. 8, lines 45-49. See claims 1 and 16 of Gleicher et al. Some patients reported an increased sense of well-being or increased libido See col. 28, line 25.
Gleicher does not explicitly teach (i) Female Sexual Function Index (FSFI) baseline score of the premenopausal woman is less than 25.7.
Casson indicates: “a 50 mg oral dose of oral micronized or unmicronized DHEA once a day to a premenopausal women with low endogenous adrenal androgens may be adequate to elevate serum DHEA-S to the upper normal range, with only slight elevation of T.” See p653.  Additionally, low-dose DHEA replacement in postmenopausal women has been described and the effects of DHEA may also be operative before menopause (p653, 2nd full par), such that low-dose administration of DHEA may also be beneficial to premenopausal women with low endogenous androgen levels (p653, 2nd full par.), e.g. 
Gleicher and Casson each provide a motivation to administer oral micronized DHEA at a claimed dosage to a pre-menopausal subject with low androgen levels.  Gleicher noted an increase in libido as a result.
Gleicher and Casson did not use FSFI to quantify improvement.
Regarding the limitation “Female Sexual Function Index (FSFI) baseline score of the premenopausal woman is less than 25.7”, Turna teaches: significant differences for premenopausal women exist with respect to low libido and FSFI scale as compared to controls.  Women with low libido have lower androgen levels and decreased androgen levels correlate positively with female sexual function index domains. See Abstract.  More specifically, significant differences with respect to DHEA-S levels were shown.  Further, Turna explains that while low sexual desire can be caused by other things in premenopausal women, Turna ensured that the premenopausal women tested did not have these other conditions.  Thus, in this case low sexual desire was caused by low DHEA-S.
Kreppner teaches diagnosing women with female orgasmic disorder required a score on the FSDS-R of greater than 11. See par. 312.  Women also need an FSFI score of less than 26.55, which is similar to the 25.7 instantly claimed.  Premenopausal women are included in the inclusion criteria.  The inclusion screening visit included administering the FSFI and FSDS-R tests. See par. 351.  Micronized testosterone was administered to treat subjects with HSDD or anorgasmia. See prior art claims 15 and 16.  Particles sized can be as small as 0.5 microns. See par. 219.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Gleicher, Casson, Turna and Kreppner to arrive at the claimed methods.  One would be motivated to do so because: Gleicher teaches administration of oral micronized DHEA at 25 mg to 100 mg daily to a subject that is known to be typically hypoandrogenic with diminished ovarian reserve.  This is the same subject population described evaluated in the instant Specification.  Casson also teaches treating premenopausal women with low endogenous adrenal androgens with micronized DHEA, which has an effect of raising DHEA-S levels.  Even further, Turna explains that low libido in premenopausal women, as quantified by FSFI sexual function parameters, is shown to be caused by low DHEA-S, among other androgens.  DHEA-S is positively correlated with sexual function in premenopausal women.  Gleicher noted an increase in libido in subjects administered micronized DHEA.  As such, there is a reasonable and predictable expectation of success in treating a subject with low libido and sexual dysfunction by administering micronized DHEA to a pre-menopausal subject with low androgen levels.  Turna noted a statistically significant positive correlation with DHEA-S and FSFI sexual function and Gleicher noted an increased libido in some premenopausal subjects.  
Moreover, Kreppner explains that the claimed indices were known and it was known to diagnose women with female orgasmic disorder having a score on the FSDS-R of greater than 11 and/or an FSFI score of less than 26.55. 

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Waldon et al., (US2002/0107230), in view of Gleicher et al., (U.S. Pat. No. 9,205,092), and in view of Turna et al., “Women with low libido: correlation of decreased androgen levels with female sexual function index,” Int J Impot Res. Mar-Apr 2005;17(2):148-153.
	Waldon teaches treating female sexual dysfunction in a pre-menopausal female in need of treatment by administering a therapeutically effective amount of an androgenic agent. See prior art claim 35.  The drug can be in the form of a tablet for oral administration. See par.’s 16 and 17.  Also see prior art claim 41.  The androgenic compound can be selected from those include DHEA.  Waldon explains that ovarian shutdown also causes aberrations in androgen levels. See par. 5.  Waldon explains that oral contraceptives often cause effective circulating levels of androgens to decrease, thereby impactive the sexual function of women. See par. 13.  
	Waldon does not teach micronized DHEA and a claimed dosage.
Gleicher teaches a method of administering DHEA to a premenopausal woman with diminished ovarian function, by orally administering 25 mg to 100 mg DHEA per day for at least for weeks. See col. 8, lines 45-49. See claims 1 and 16 of Gleicher et al. Some patients reported an increased sense of well-being or increased libido See col. 28, line 25.
Gleicher does not explicitly teach (i) Female Sexual Function Index (FSFI) baseline score of the premenopausal woman is less than 25.7.
Waldon and Gleicher did not use FSFI to quantify improvement.
Regarding the limitation “Female Sexual Function Index (FSFI) baseline score of the premenopausal woman is less than 25.7”, Turna teaches: significant differences for premenopausal women exist with respect to low libido and FSFI scale as compared to controls.  Women with low libido have lower androgen levels and decreased androgen levels correlate positively with female sexual function index domains. See Abstract.  More specifically, significant differences with respect to DHEA-S levels were shown.  Further, Turna explains that while low sexual desire can be caused by other things in premenopausal women, Turna ensured that the premenopausal women tested did not have these other conditions.  Thus, in this case low sexual desire was caused by low DHEA-S.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Waldon, Gleicher, and Turna to arrive at the claimed methods.  One would be motivated to do so because: Waldon teaches oral DHEA to treat female sexual dysfunction in pre-menopausal women. Similarly, Gleicher teaches administration of oral micronized DHEA at 25 mg to 100 mg daily to a subject that is known to be typically hypoandrogenic.  This is the same subject population described evaluated in the instant Specification.  Gleicher noted an increase in libido in subjects.  Even further, Turna explains that low libido in premenopausal women, as quantified by FSFI sexual function parameters, is shown to be caused by low DHEA-S, among other androgens.  DHEA-S is positively correlated with sexual function in premenopausal women.  As such, there is a reasonable and predictable expectation of success in treating a subject with low libido and sexual dysfunction by administering micronized DHEA to a pre-menopausal subject with low androgen levels.  Waldon teaches DHEA will achieve treatment, Turna noted a statistically significant positive correlation with DHEA-S and FSFI sexual function, and Gleicher noted an increased libido in some premenopausal subjects.  

Claims 1, 5-8, 11-14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Waldon et al., (US2002/0107230), in view of Gleicher et al., (U.S. Pat. No. 9,205,092), in view of Turna et al., “Women with low libido: correlation of decreased androgen levels with female sexual function index,” Int J Impot Res. Mar-Apr 2005;17(2):148-153, and in further view of Kreppner et al., (US2013/0040923), as applied to claims 1 and 5-8, above.
Waldon teaches treating female sexual dysfunction in a pre-menopausal female in need of treatment by administering a therapeutically effective amount of an androgenic agent. See prior art claim 35.  The drug can be in the form of a tablet for oral administration. See par.’s 16 and 17.  Also see prior art claim 41.  The androgenic compound can be selected from those include DHEA.  Waldon explains that ovarian shutdown also causes aberrations in androgen levels. See par. 5.  Waldon explains that oral contraceptives often cause effective circulating levels of androgens to decrease, thereby impactive the sexual function of women. See par. 13.  
	Waldon does not teach micronized DHEA and a claimed dosage.
Gleicher teaches a method of administering DHEA to a premenopausal woman with diminished ovarian function, by orally administering 25 mg to 100 mg DHEA per day for at least for weeks. See col. 8, lines 45-49. See claims 1 and 16 of Gleicher et al. Some patients reported an increased sense of well-being or increased libido See col. 28, line 25.
Gleicher does not explicitly teach (i) Female Sexual Function Index (FSFI) baseline score of the premenopausal woman is less than 25.7.
Waldon and Gleicher did not use FSFI to quantify improvement.
Regarding the limitation “Female Sexual Function Index (FSFI) baseline score of the premenopausal woman is less than 25.7”, Turna teaches: significant differences for premenopausal women exist with respect to low libido and FSFI scale as compared to controls.  Women with low libido have lower androgen levels and decreased androgen levels correlate positively with female sexual function index domains. See Abstract.  More specifically, significant differences with respect to DHEA-S levels were shown.  Further, Turna explains that while low sexual desire can be caused by other things in premenopausal women, Turna ensured that the premenopausal women tested did not have these other conditions.  Thus, in this case low sexual desire was caused by low DHEA-S.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Waldon, Gleicher, Turna, and Kreppner to arrive at the claimed methods.  One would be motivated to do so because: Waldon teaches oral DHEA to treat female sexual dysfunction in pre-menopausal women. Similarly, Gleicher teaches administration of oral micronized DHEA at 25 mg to 100 mg daily to a subject that is known to be typically hypoandrogenic.  This is the same subject population described evaluated in the instant Specification.  Gleicher noted an increase in libido in subjects.  Even further, Turna explains that low libido in premenopausal women, as quantified by FSFI sexual function parameters, is shown to be caused by low DHEA-S, among other androgens.  DHEA-S is positively correlated with sexual function in premenopausal women.  As such, there is a reasonable and predictable expectation of success in treating a subject with low libido and sexual dysfunction by administering micronized DHEA to a pre-menopausal subject with low androgen levels.  Waldon teaches DHEA will achieve treatment, Turna noted a statistically significant positive correlation with DHEA-S and FSFI sexual function, and Gleicher noted an increased libido in some premenopausal subjects.  
Moreover, Kreppner explains that the claimed indices were known and it was known to diagnose women with female orgasmic disorder having a score on the FSDS-R of greater than 11 and/or an FSFI score of less than 26.55. 
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628   
                                                                                                                                                                                                /WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628